Citation Nr: 0104939	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-21 684	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the July 
27, 1972 Board of Veterans' Appeals decision which denied 
service connection for a nervous condition.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran had active service from July 1967 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion by the moving party, received in 
September 1999, contending that the July 27, 1972 decision of 
the Board contained clear and unmistakable error in denying 
service connection for a nervous condition.


FINDINGS OF FACT

1.  On July 27, 1972, the Board, in pertinent part, denied 
service connection for a nervous condition.

2.  In September 1999, a motion for revision of the July 27, 
1972 Board decision was filed based on clear and unmistakable 
error.

3.  The Board's 1972 decision denying the claim for service 
connection for a nervous disorder does not contain an error 
which, had it not been made, would have manifestly changed 
the outcome of the claim.


CONCLUSION OF LAW

The criteria for revision of the Board's 1972 decision, which 
denied service connection for a nervous condition, based on 
clear and unmistakable error have not been met.  38 U.S.C.A. 
§ 7111 (West 1991 & Supp. 2000); 38 C.F.R. §§  20.1403, 20. 
1404 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At the time of the July 1972 Board decision, the evidence 
included the veteran's service medical records, VA outpatient 
treatment records, VA hospital records, and a transcript of 
the personal hearing held in November 1971.

The veteran's service medical records show that he injured 
himself on October 26, 1967, at Camp Pendleton.  He was on 
maneuvers when he fell about 20 feet down a hill and landed 
on his back.  The diagnoses were concussion and lumbosacral 
spine strain.  For a few months thereafter, the veteran 
complained of dizziness, headaches and backaches.  An entry 
dated October 30, 1967, notes that a neurologic examination 
was normal.  The diagnosis was post concussion syndrome.  In 
November 1967, the veteran continued to complain of headaches 
and backaches.  The diagnosis was tension headaches.  An 
entry dated January 10, 1968, notes that the veteran had been 
having headaches and sore back since a fall in October.  It 
was noted that he had had post concussion headaches and post 
traumatic back pain for three months.  The diagnoses were 
tension headaches and chronic low back strain.

The service medical records also show that he had vision 
problems and was diagnosed with hereditary retinal 
degeneration, bilaterally, which was progressive and 
uncorrectable with glasses.  He received a physical 
disability discharge due to this disorder.  The service 
medical records associated with the veteran's claims file are 
negative for any psychiatric or nervous disorder.  There was 
no indication at the time of the July 1972 Board decision 
that all of the veteran's service medical records were not 
associated with his claims file.  

VA medical records show that in May 1970, the veteran 
complained of insomnia and lack of appetite.  He had taken 
excessive amounts of Valium and Fiorinal the night before to 
try to sleep.  It was noted that his wife had left him in 
December 1969.  The diagnoses were anxiety with depression, 
and immature and dependent.  A couple of days later, on 
examination, the veteran was lethargic, flat, and starred 
blankly ahead.  His mood was moderately depressed.  The 
impression was reactive depression.  Another VA medical 
record noted that the veteran had recently separated from his 
wife which had caused a fit of depression and the taking of 
excessive amounts of Valium and Fiorinal.  

VA medical records of a hospitalization from June to July 
1970 shows a diagnosis of reactive depression.  It was noted 
that the veteran was admitted to the Psychiatric Service 
where he was treated for reactive depression because of his 
marital problems that compelled him to take an overdose.

A VA record of a hospitalization from April to July 1971 
shows a diagnosis of chronic alcoholism.  It was noted that 
the veteran had begun drinking alcoholic beverages at age 14.  
He denied delirium tremens but had hallucinations after 
drinking and also blackouts.

On VA Form 21-526, Veteran's Application For Compensation and 
Pension, submitted in June 1971, the veteran noted that he 
had been treated for a nervous condition in November 1967 
while at Camp Pendleton.  The veteran also listed having had 
treatment for "reaction" in 1970 at the VA hospital in 
Houston.  He did not note any other treatment for a nervous 
or psychiatric disorder.

Additional VA medical records dated in September 1971 show 
that the veteran complained of nervousness, sleeping problems 
and headaches.  The diagnoses were chronic "A/R [anxiety 
reaction] with Depressive Features."

A personal hearing was held before the Compensation and 
Pension Board at the RO in November 1971.  The veteran 
testified that, during basic training in November, he fell 20 
feet off of a cliff and hurt his back and head.  The veteran 
discussed his back and did not state anything about 
nervousness or a psychiatric disorder during service.

At a VA examination in November 1971, the veteran reported 
that he had a problem sleeping.  When questioned about his 
nerves, he was vague and said that he got nervous and upset 
when he had a headache.  On examination, his intelligence was 
estimated to be within normal limits.  He was superficially 
pleasant and cooperative.  He was mildly tense or anxious 
during the examination.  His affect was well preserved.  His 
speech was relevant and coherent.  He was well oriented in 
all spheres.  His memory for both recent and remote events 
was good.  He did not admit any delusions or hallucinations.  
He did not express any paranoid or bizarre 
ideas.  The diagnoses were no neurological disorder found, 
and anxiety reaction, chronic, moderate.

II.  Analysis

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1),(2).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

After reviewing the record and considering all of the 
evidence before the Board at the time of the 1972 decision, 
the Board finds that there was no clear and unmistakable 
error in that decision denying service connection for a 
nervous condition.  The correct facts, as they were known at 
the time, were before the 
Board.  In addition, the statutory and regulatory provisions 
extant at the time were correctly applied.

The following regulations were in effect at the time of the 
July 1972 Board decision.  Service connection basically meant 
that the facts established that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  38 C.F.R. § 3.303(a) (1972).  
Service connection could be granted for any disease diagnosed 
after discharge, when all the evidence established that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1972).  In addition, a chronic disease listed in section 
3.309 would be considered to have been incurred in service 
even though there was no evidence of such disease during the 
period of service.  Psychoses could be considered for service 
connection although not otherwise established as incurred in 
service if manifested to a compensable degree within one year 
from the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (1972).

The Board had the veteran's service medical records and the 
records of treatment thereafter.  The service medical records 
are negative for any complaints of nervousness or psychiatric 
problems, and there is no diagnosis of a psychiatric 
disorder.  Although the medical evidence received prior to 
the July 1972 Board decision shows a diagnosis of a 
psychiatric disorder, variously diagnosed as anxiety, 
depression, anxiety reaction, and reactive depression, the 
evidence at that time did not relate it to the veteran's 
service.  Rather, the evidence of record at the time of the 
1972 Board decision related the veteran's psychiatric 
disorder to the marital problems he was experiencing.  In 
addition, the initial evidence of a psychiatric disorder was 
in May 1970, more than one year after separation from 
service, and the evidence did not demonstrate a psychosis to 
a compensable degree within one year of separation from 
service.

In view of the foregoing, the July 1972 Board decision did 
not contain clear and unmistakable error.  Accordingly, the 
moving party's motion with respect to the July 1972 Board 
denial of service connection for a nervous disorder must be 
denied.


ORDER

The motion to revise or reverse a July 1972 Board decision 
denying a claim for service connection for a nervous disorder 
on the grounds of clear and unmistakable error is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



